 


110 HRES 846 EH: Providing for the consideration of the Senate amendments to the bill (H.R. 6) to reduce our Nation's dependency on foreign oil by investing in clean, renewable, and alternative energy resources, promoting new emerging energy technologies, developing greater efficiency, and creating a Strategic Energy Efficiency and Renewables Reserve to invest in alternative energy, and for other purposes.
U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 846 
In the House of Representatives, U. S.,

December 6, 2007
 
RESOLUTION 
Providing for the consideration of the Senate amendments to the bill (H.R. 6) to reduce our Nation's dependency on foreign oil by investing in clean, renewable, and alternative energy resources, promoting new emerging energy technologies, developing greater efficiency, and creating a Strategic Energy Efficiency and Renewables Reserve to invest in alternative energy, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 6) to reduce our Nation's dependency on foreign oil by investing in clean, renewable, and alternative energy resources, promoting new emerging energy technologies, developing greater efficiency, and creating a Strategic Energy Efficiency and Renewables Reserve to invest in alternative energy, and for other purposes, with Senate amendments thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a single motion offered by the Majority Leader or his designee that the House concur in each of the Senate amendments with the respective amendment printed in the report of the Committee on Rules accompanying this resolution. The Senate amendments and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the Majority Leader and the Minority Leader or their designees. The previous question shall be considered as ordered on the motion to final adoption without intervening motion or demand for division of the question. 
2.During consideration in the House of the motion to concur pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk.
